                     1   ALAN J. LAZARUS (SBN 129767)
                         Alan.Lazarus@dbr.com
                     2   ZOHA BARKESHLI (SBN 311988)
                         Zoha.Barkeshli@dbr.com
                     3   DRINKER BIDDLE &REATH LLP
                         Four Embarcadero Center, 27th Floor
                     4   San Francisco, California 94111
                         Telephone: 415-591-7500
                     5   Facsimile:    415-591-7510
                     6   Attorneys for Defendant
                         JANSSEN PHARMACEUTICALS, INC.
                     7

                     8                                  UNITED STATES DISTRICT COURT
                     9                                  EASTERN DISTRICT OF CALIFORNIA
                    10

                    11   DOMINGO L. CLEVELAND SR.,                       Case No. 2:16-cv-02308-MCE-AC
                    12                     Plaintiff,                    [PROPOSED] ORDER GRANTING
                                                                         MOTION TO EXTEND DISCOVERY
                    13             v.                                    AND MOTION DEADLINES BY 45
                                                                         DAYS
                    14   JANSSEN PHARMACEUTICALS, INC.,
                    15                     Defendant.
                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
DRINKER BIDDLE &
                         [PROPOSED] ORDER GRANTING MOTION TO
   REATH LLP             EXTEND DISCOVERY AND MOTION DEADLINES BY                    CASE NO. 2:16-CV-02308-MCE-AC
 ATTORNEYS AT LAW
   SAN FRANCISCO
                         45 DAYS
                     1             THIS MATTER having been opened to the Court on the motion by Defendant for relief
                     2   from the governing Scheduling Order and extending the discovery and pretrial motion deadlines
                     3   by 45 days, and the court having considered the submissions of counsel and good cause
                     4   appearing:
                     5                IT IS HEREBY ORDERED THAT:
                     6             Defendant’s motion be and the same is hereby GRANTED and the case management
                     7   order be and the same is hereby amended as follows:
                     8             Completion of Discovery:                                      April 15, 2019
                     9             Filing of Pretrial Motions:                                   July 8, 2019
                    10

                    11             IT IS SO ORDERED.
                    12
                         DATED: February 8, 2019
                    13

                    14

                    15

                    16

                    17   97055358.1

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
DRINKER BIDDLE &
                         [PROPOSED] ORDER GRANTING MOTION TO
   REATH LLP             EXTEND DISCOVERY AND MOTION DEADLINES BY       -2-               CASE NO. 2:16-CV-02308-MCE-AC
 ATTORNEYS AT LAW
   SAN FRANCISCO
                         45 DAYS
